01-15-00676-CV




DATE 8/6/2015
                                                                                                             FILED IN
R




                                              NOTICE OF APPEALS                                       1st COURT OF APPEALS
                                            ASSIGNMENT OF COURT OF APPEALS                                HOUSTON, TEXAS
                                                                                                      8/6/2015 8:48:07 AM
TO:         1ST COURT OF APPEALS
                                                                                                      CHRISTOPHER A. PRINE
                                                                                                              Clerk

From:       Deputy Clerk: MICHELLE LOPEZ
            Chris Daniel, District Clerk
            Harris County, T E X A S



CAUSE: 2013-74660

VOLUME                       PAGE                       OR          IMAGE # 66218692

DUE 9/12/2015                                         ATTORNEY 01284500

NOTICE OF APPEAL HAS BEEN ASSIGNED TO THE 1ST

DATE JUDGMENT SIGNED:                             7/14/2015

REQUEST FOR FINDINGS OF FACT DATE FILED: N/A

REQUEST TRANSCRIPT DATE FILED                                        N/A

NOTICE OF APPEAL DATE FILED                                         7/31/2015

NUMBER OF DAYS: ( CLERKS RECORD ) 60
FILE ORDERED: YES                                NO             IMAGED FILED:                   YES       NO

CODES FOR NOTICE OF APPEAL: BC, C, O

                                                                     CHRIS DANIEL
                                                                     Harris County, District Clerk


                                                                     By: /s/MICHELLE LOPEZ
                                                                            MICHELLE LOPEZ, Deputy

BC        NOTICE OF APPEAL FILED
BG        NOTICE OF APPEAL FILED – GOVERNMENT
C         JUDGMENT BEING APPEALED
D-        ACCELERATED APPEAL
OA        NO CLERK’S RECORD REQUEST FILED
O         CLERK’S RECORD REQUEST FILED (W/NOTICE OF APPEAL)
NA        AMENDED NOTICE OF APPEAL




AP9 R04-30-92 S:\FormsLib\Civil Bureau\Civil Courts & Post Judgment\Post Trial\Appeal Status Card              Revised 01-18-2013
JUC8H (NR4#)     JUSTICE INFORMATION MANAGEMENT SYSTEM       AUG 06, 2015(C1)
INT6510                     CIVIL CASE INTAKE                OPT: _____ - INT
                          GENERAL PARTY INQUIRY              PAGE:    1 -    2

CASE NUM: 201374660__ PJN> __ TRANS NUM: _________ CURRENT COURT: 334 PUB? _
CASE TYPE: PERSONAL INJ (NON-AUTO)           CASE STATUS: DISPOSED (FINAL)
STYLE: TRIANA, AMY G (B/N/F IRMA K ORTEG VS PHAN-TRAN PROPERTY MANAGEMENT LLC
=============================================================================
                        **** INACTIVE PARTIES ****
  PJN PER/CONN COC BAR          PERSON NAME                  PTY   ASSOC. ATTY
  NUM    NUMBER                                             STAT
_     00008-0001 MED 21983950 WOOLDRIDGE, JOHN THOMAS
_     00007-0001 AGT          PHAN-TRAN PROPERTY MANAGEMENT    D
_     00006-0001 PLT 01284500 ORTEGA, IRMA K                      ARBUCKLE, RIC
_     00005-0001 DEF          CASTILLO, SERGIO
_     00004-0001 DEF 24037015 TRAN, MISTY                      D MADRIZ, YASSE
_     00004-0001 PAD 24037015 MADRIZ, YASSER A
_     00003-0001 DEF 24037015 PHAN, MIHN                       D MADRIZ, YASSE
_     00003-0001 PAD 24037015 MADRIZ, YASSER A

==> (11) CONNECTION(S) FOUND
1=ACTIVE      2=ATY. INQ.    3=ACT.ENTRY   4=ISS. SERV.   5=DOC. INQ.
6=CASE INQ.   7=BACKWARD     8=FORWARD     9=PTY. ADDR.   10=REFRESH    11=HELP
JUC8H (NR4#)     JUSTICE INFORMATION MANAGEMENT SYSTEM       AUG 06, 2015(C1)
INT6510                     CIVIL CASE INTAKE                OPT: _____ - INT
                          GENERAL PARTY INQUIRY              PAGE:    2 -    2

CASE NUM: 201374660__ PJN> __ TRANS NUM: _________ CURRENT COURT: 334 PUB? _
CASE TYPE: PERSONAL INJ (NON-AUTO)          CASE STATUS: DISPOSED (FINAL)
STYLE: TRIANA, AMY G (B/N/F IRMA K ORTEG VS PHAN-TRAN PROPERTY MANAGEMENT LLC
=============================================================================
                        **** INACTIVE PARTIES ****
  PJN PER/CONN COC BAR          PERSON NAME                  PTY  ASSOC. ATTY
  NUM    NUMBER                                             STAT
_     00002-0001 DEF 24037015 PHAN-TRAN PROPERTY MANAGEMENT    D MADRIZ, YASSE
_     00002-0001 PAD 24037015 MADRIZ, YASSER A
_     00001-0001 PLT 01284500 TRIANA, AMY G (B/N/F IRMA K OR     ARBUCKLE, RIC




==> (11) CONNECTION(S) FOUND
1=ACTIVE      2=ATY. INQ.    3=ACT.ENTRY   4=ISS. SERV.   5=DOC. INQ.
6=CASE INQ.   7=BACKWARD     8=FORWARD     9=PTY. ADDR.   10=REFRESH    11=HELP